*64ON MOTION FOR REHEARING.
KRUEGER, Judge.
In his motion for rehearing appellant asserts that we erred in our original opinion in holding the complaint sufficient to charge that the offense was committed in Harris County. The complaint is set out in haec verba in our original opinion, and it shows the caption thereof as follows:
“The State of Texas,
“County of Harris.”
This shows that the affidavit was made in Harris County and the statement in the affidavit “in said county and state” has reference to the place named in the caption. Consequently it charges that the offense was committed in Harris County. By reference to the caption it is made a part of the complaint. The case of Strickland v. State, 7 Tex. Cr. App. 34, supports the conclusion expressed by us in our original opinion. In that case the complaint is similar to the one in the instant case, and the same question was raised in that case as in the one now before us. The conclusion reached by the court in that case is, in our opinion, based upon sound reasoning.
Appellant cites us to- the case of Freeman v. State, 88 Tex. Cr. R. 53, 224 S. W. 1087. In that case, Judge Davidson, speaking for the court, copied the complaint in his opinion in which there appears to be no caption. Consequently the words in the complaint, “in said county and state” do. not refer to any county and state. If the complaint in that case had a caption, Judge Davidson may have overlooked it, as he made no mention thereof in the opinion. If it had no caption, his opinion is correct; but if it had' a caption and he overlooked it, his opinion is not out of harmony with the Strickland case, supra.
Believing that the proper disposition was made of this case on the original submission, the appellant’s motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.